DETAILED ACTION
This is action is responsive to the appeal brief filed 8/12/21.
Claims 16 and 18-20 are finally rejected.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jacofsky et al. (US 20130019408, “Jacofsky”) in view of Drennan et al. (US 20170281073, “Drennan”), Gibson et al. (US 20140237722, “Gibson”) and .
Regarding claim 16, Jacofsky teaches a system for monitoring an environment for a patient on a patient support device (Abstract, ‘A method for monitoring pressure at one or more points on an individual and automatically adjusting one or more sections of 
While Jacofsky teaches that the RF device can include additional sensors including a temperature sensor element (Par. 50, ‘Various types of sensor elements can 
Regarding the temperature sensor aspect, Drennan teaches an analogous pressure ulcer detection system (Abstract, ‘A wireless pressure ulcer alert dressing system for warning a patient or caregiver that soft tissue pressure or health condition has exceeded some predetermined level that over time would necessitate moving the patient to prevent or at least reduce a risk of soft tissue damage’), which comprises a wireless sensor assembly configured to be placed on a body of the patient (Par. 7, ‘The present invention provides a wireless pressure sensing dressing assembly […]’), including an adhesive portion that removable couples the respective wireless sensor to the body (Par. 8, ‘The patient facing layer has one side with the reusable adhesive. The purpose of the patient facing layer is to attach the dressing to the skin of the patient […]’), a pressure sensor (Par. 63, ‘Dressing sensor assembly 10 is adapted to generate electrical outputs corresponding to pressure, and particularly to soft tissue pressure to which sensors 22 are subjected to when placed on or near a patient's body’) and a temperature sensor capable of sensing a skin temperature so as to determine if the skin 
In view of Drennan, it would have been obvious to one of ordinary skill in the art at the time that the invention was made to modify the wireless sensor assemblies of Jacofsky to include a temperature sensor configured to measure the skin temperature of the patient, as taught by Drennan, in order to determine if the skin temperature is increasing the probability of a pressure ulcer, as taught by Drennan.
Regarding the determination and analysis of the temperature of airflow, Gibson teaches an analogous patient support system for assessing the risk level of bed sore formation (Fig. 1, patient support apparatus 10 and par. 54, ‘Based on the received data, the controller 70 determines a risk level for developing bed sores.’) multiple (Figs. 10-11 an par. 58, ‘alternative embodiments including more than one sensor units 20 coupled to the topper 18 are shown’) wireless sensors (Fig. 14 and par. 63, ‘the patient support apparatus 210 includes a wireless sensor unit 290 […] the sensor unit 290 may also (or alternatively) detect temperature near the patient's skin.’) configured to measure interface conditions between the patient and the support apparatus (Abstract, ‘The sensor unit includes a sensor configured to detect conditions near the interface of a patient's skin with the cover’), wherein the multiple wireless sensors are positioned at different areas of the body (Figs. 10-11), and a controller programmed to receive temperature readings of the body of the patient from the multiple wireless sensors (Par. 54, ‘the controller 70 receives moisture data (and sometimes temperature data) corresponding to conditions adjacent to a patient's skin from the sensor unit 20’); and an 
In view of Gibson, it would have been obvious to one of ordinary skill in the art at the time that the invention was made to modify Jacofsky by configuring the controller to control the air supply through a patient mattress at least partially based on an analysis which utilized determinations of body temperature and airflow temperature, as taught by Gibson, in order to improve the assessment and mitigation of ulcer risk formation, as taught by Gibson.
Regarding the determination and analysis of airflow speed, Gilson teaches an analogous device for providing a controlled air stream flow (Par. 9, ‘The present invention is related to a therapeutic device that can deliver a controlled air stream flow’) to remove persistent moisture from skin (Par. 10, ‘the therapeutic device of the present invention includes a moisture removing assembly for removing moisture from the surface of the skin being treated through the delivery of a controlled air stream flow’), which comprises an airflow speed sensor (Fig. 1 and par. 43, ‘a flow sensor 9 for measuring the flow rate of air generated by the air flow generator 31’), and a controller (Fig. 1, controller 27), wherein the controller is programmed to determine a speed of the airflow being provided by the airflow system through the patient support device (Par. 44, ‘During operation, the flow sensor 9 ensures that the flow rate remains within a preset limit, and exceeding such limits can cause the flow sensor 9 to transmit a flow signal to the circuit controller 27’); analyze the speed of the airflow, over time (Par. 44, ‘exceeding such limits can cause the flow sensor 9 to transmit a flow signal to the circuit controller 27 to reduce or increase the power to the air flow generator 31, thereby 
In view of Gilson, it would have been obvious to one of ordinary skill in the art at the time that the invention was filed to modify Jacofsky by including a flow rate sensor and configuring the controller to use the output of the flow rate sensor to modulate power to the blower, in order to implement direct feedback control over the airflow speed, as taught by Gilson. Further, this modification is seen to satisfy all the limitations related to the determination/analysis of airflow speed.
Further, considering that Gibson explicitly teaches a relationship between airflow speed and moisture/temperature levels at the patient interface (Par. 55), it is also the examiner’s position that it would have been obvious to one of ordinary skill in the art at the time that the invention was filed to utilize airflow speed measurements in the calculation of ulcer risk. For instance, one of ordinary skill in the art would understand that higher airflow speeds correspond to higher levels of convective cooling and transport of moisture away from the patient interface. Therefore, it would likewise be obvious to one of ordinary skill in the art at the time that the invention was filed to configure the controller to consider airflow speed measurements in addition to moisture 
Regarding claim 18, Jacofsky, as modified, further teaches wherein the controller is programmed to modify the air flowing through the airflow system based upon the temperature readings at the different areas of the body (Fig. 13, Jacofsky already teaches controlling individual cells of the support apparatus, as needed, and has further been modified in view of Drennan and Gibson to utilize surface temperature information in the risk assessment step).
Claims 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jacofsky in view of Drennan, Gibson and Gilson, as applied to claims 16 and 18 above, and further in view of McKlarney (US 20130036549). 
Regarding claims 19-20, Jacofsky, as modified, fails to teach a galvanic skin response sensor positioned on the body to detect sweating on the body of the patient; and wherein the controller is further programmed to increase an air temperature or an air speed of the air flowing through the airflow system when the sweating is detected.
Gibson, however, teaches an analogous device (See previous) comprising a sweat sensor positioned on the body to detect sweating on the body of the patient (Par. 63, ‘sensor unit 290 is illustratively adhered to the top layer 240 of the topper 218 to detect moisture levels on the patient support apparatus 10 near a patient's skin, for example from sweat or incontinence’); wherein the controller is further programmed to increase an air temperature or an air speed of the air flowing through the airflow system when the sweating is detected in order to prevent bed sores (Pars. 67-68, ‘Based on the received data, the controller 270 determines a risk level for developing bed sores . If the 
In view of Gibson, it would have been obvious to one of ordinary skill in the art at the time that the invention was made to further modify Jacofsky, as modified, by configuring the device with a sweat sensor, and the controller to increase flow rate of the air in response to the sensed sweat, as taught by Gibson, in order to configure the device to take into account moisture levels in the assessment of pressure ulcer formation, as taught by Gibson.
Jacofsky, as modified, still fails to teach that the sweat sensor is a galvanic skin response sensor.
McKlarney teaches an analogous device for monitoring an environment for a patient on a patient support device (Abstract), which utilizes a galvanic skin response (GSR) sensor placed on the user to sense sweat (Par. 65, ‘sensors used in embodiments of the invention can be configured to detect changes in sweat gland activity of the user and/or changes in sternal skin conductance […] One such sensor can be operably configured to monitor and detect changes in skin conductance […], also known as galvanic skin response’) and adjust airflow supplied to a user based on the readings of the GSR sensor (Par. 106, ‘the control module can comprise a threshold level for sternal skin conductance […] Upon detection of these set point(s) being exceeded, the control module will activate the fan’).
Since both Jacofsky, as modified, and McKlarney teach different means for sensing sweat of an individual lying on a support, it would have been obvious to one of ordinary skill in the art at the time that the invention was made to substitute one known sweat sensing means for the other in order to achieve the predictable result of a sweat sensing means for sensing sweat of an individual lying on a support. KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007).


Response to Arguments
Applicant’s arguments, see “Remarks”, filed 8/12/21, with respect to the rejection(s) of claim(s) 16 and 18-20 under 35 U.S.C. 103 under 35 U.S.C. 103(a) have been fully considered and are not persuasive. 
Applicant argues:
There is simply no “teaching, suggestion, or motivation” to combine the handheld device disclosed by Gilson with the bed disclosed by Jacofsky to arrive at the claimed invention. Indeed, there is no suggestion as to how or why one skilled in the art would look to combine a handheld device with a bed. At paragraph 14 of the action, Examiner Avigan states the following: In view of Gilson, it would have been obvious to one of ordinary skill in the art at the time that the invention was filed to modify Jacofsky by including a flow rate sensor and configuring the controller to use the output of the flow rate sensor to modulate power to the blower, in order to implement direct feedback control over the airflow speed, as taught by Gilson... It is respectfully suggested that such a statement finds no basis in the art and is based upon impermissible hindsight. MPEP 2145(X)(A). “It is impermissible, however, simply to engage in a hindsight reconstruction of the claimed invention, using the applicant’s structure as a template and selecting elements from the references to fill the gaps.” Jn re Gorman, 933 F.2d 982, 987 (Fed. Cir. 1991). Nowhere does Jacofsky suggest that it would be desirable to measure airflow speed, let alone modulate a blower based upon airflow speed. 

In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
In the instant case, applicant argues that the combination is hindsight reasoning because ‘Nowhere does Jacofsky suggest that it would be desirable to measure airflow speed, let alone modulate a blower based upon airflow speed’. The argument is spurious since there is no requirement that the motivation to combine must be found directly in Jacofsky. For instance MPEP 2143.01 teaches:
A ‘motivation to combine may be found explicitly or implicitly in market forces; design incentives; the ‘interrelated teachings of multiple patents’; ‘any need or problem known in the field of endeavor at the time of invention and addressed by the patent’; and the background knowledge, creativity, and common sense of the person of ordinary skill.’ 

In the instant case, considering that Gibson teaches that airflow speed is a result effective variable which can be modulated to mitigate the risk of ulcer formation (Par. 55). It follows that one of ordinary skill in the art would be motivated to implement a feedback control scheme, as taught by Gilson, to more precisely control the airflow speed through a mattress as opposed to the cruder feed-forward control of Gibson. Further, it is not considered to be hindsight reasoning since the motivation is not derived from knowledge only gleaned from applicant’s specification but rather is based on the interrelated teachings of the prior art references combined with the background knowledge and common sense of one of ordinary skill in the art. Therefore, the rejection is maintained.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM JOSEPH AVIGAN whose telephone number is (571)270-3953.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ADAM JOSEPH. AVIGAN
Examiner
Art Unit 3739


/ADAM J AVIGAN/Examiner, Art Unit 3794                                                                                                                                                                                                        
/JOSEPH A STOKLOSA/Supervisory Patent Examiner, Art Unit 3794